AO 91 (Rev. 08/09) Criminal Complaint


                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Eastern District of Tennessee

                  United States of America                                )
                                V.                                        )
                                                                          )       Case No. 3:21-MJ-     2.011
                   KELVON FOSTER                                          )
                                                                          )
                                                                          )
                           Defendant(s)


                                                          CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                       April 5, 2021                   in the county of                Knox              in the
        Eastern       District of              Tennessee              , the defendant(s) violated:

             Code Section                                                           Offense Description
18 U.S .C. § 922(a)(6)                               False or fictitious statement when purchasing a firearm




          This criminal complaint is based on these facts:
Please see the Affidavit of ATF Special Agent Kristin Pyle which is attached hereto and fully incorporated
herein.



          ~ Continued on the attached sheet.




                                                                                               Kristin Pyle, ATF Special Agent
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:      t- 13-- ~O~ I
City and state:     1-<'J\ ~ 'I- V\ ll  -L \   f'J                                     H. Bruce Guyton, United States Magistrate Judge
                                                                                                     Printed name and title




          Case 3:21-mj-02087-HBG Document 3 Filed 05/13/21 Page 1 of 4 PageID #: 3
                                        AFFIDAVIT

         Comes now your Affiant, Special Agent Kristin J. Pyle of the Bureau of Alcohol,

 Tobacco, Firearms, and Explosives (ATP), first being duly sworn, now deposes and says:

         I am an ATP special agent and have been so employed for approximately twelve

 years. Prior to my employment with ATP, I worked in corporate security, retail security,

 and the residential security busine~s for approximately eight years. I am presently assigned

 to the ATP Knoxville, Tennessee, Field Office and work with the 7th Drug and Violent

 Crime Task Force which is a High Intensity Drug Trafficking Area (HIDTA) group in

 Anderson County, Tennessee. My primary duties include that of enforcing the Federal

 firearm laws under Title 18 and Title 26 of the United States Code. I am a graduate of the

 Federal Law Enforcement Training Center and the ATP National Academy, and as a result

 of my training and experience as an ATP special agent, I am familiar with federal criminal

 laws, federal firearms laws and federal drug laws.        I have also received additional

 specialized training through A TF in determining the interstate nexus of firearms and

 ammunition and have testified as an expert in federal court in regards to those findings.

        The statements in this Affidavit are either known personally, or have been told to

me directly by law enforcement officers with the 7th Drug and Violent Crime Task Force

(DVCTF).

        Since this Affidavit is being submitted for the limited purpose of securing an arrest

warrant for KEL VON FOSTER ("FOSTER"), your Affiant has not included each and

every fact known concerning this investigation. Your Affiant has set forth only the facts

that are necessary to establish probable cause.




                                              1

Case 3:21-mj-02087-HBG Document 3 Filed 05/13/21 Page 2 of 4 PageID #: 4
            On April 12, 2021, Agents with the Tennessee Bureau oflnvestigation (TBI) were

 conducting an Officer Involved Shooting investigation at Austin East school located in

 Knoxville, Tennessee, which is located in the Eastern District of Tennessee. During TBI's

 investigation a firearm was recovered that had been in the possession of ANTHONY

 THOMPSON ("THOMPSON") at the time of the shooting. 1 SIA Pyle reached out to TBI

 to offer assistance with tracing the firearm. TBI provided that the recovered firearm was a

 Glock, pistol, model 45, 9mm, with serial number BRKR343.

           SIA Pyle traced the firearm and found that it had been purchased during a multiple

 sale by FOSTER on April 5, 2021. FOSTER purchased the firearm at Harvey's Pistol and

 Pawn ("HARVEY's"), a Federal Firearms Licensee, located in Knoxville, Tennessee. SIA

 Pyle went to HARVEY's and obtained the video of the purchase as well as the ATF form

 4473 filled out by FOSTER on April 5, 2021. In the video, SIA Pyle observed FOSTER,

THOMPSON and two other males enter the store together. On the video FOSTER goes to

the table and fills out the ATF Form 4473 before looking at any firearms. THOMPSON

and the other two males go to the display area where the Glock firearms are located.

           During his interviews with ATF and TBI Agents, FOSTER admitted to having

straw purchased the firearm for THOMPSON. FOSTER stated that THOMPSON gave him

money prior to entering HARVEY's. FOSTER also stated that THOMPSON told him what

firearms he wanted FOSTER to purchase for him. FOSTER stated that when he filled out

the ATF form 4473 he knew the firearm was for THOMPSON and not himself and

therefore lied on the form when he answered yes to the question "Are you the actual

transferee/buyer of the firearm( s) listed on this form?"



1
    Anthony Thompson died as a result of the shooting.

                                                         2

Case 3:21-mj-02087-HBG Document 3 Filed 05/13/21 Page 3 of 4 PageID #: 5
           Your Affiant has made an interstate nexus determination regarding the Glock

 firearm. The firearm, as described, was not manufactured in the state of Tennessee and

 therefore had moved in or affected interstate or foreign commerce.

           Based upon the above information, your Affiant has probable cause to believe that

 KELVON FOSTER committed the offense of straw purchasing a firearm therefore Causing

 a FFL to falsify records, on or about April 5, 2021,         in violation of 18 U.S.C. §

 924(a)(l)(A). The foregoing facts are true to the best of your Affiant's knowledge and

 belief.



 Further your Affiant sayeth naught.



                                                   ~  ATF Special Agent


 Subscribed and sworn to before me, this 13th day of May, 2021.


                                                       8/UA u-41Jc,__,
                                                      Honorable H. Bruce Guyton
                                                      Magistrate Judge
                                                      United States District Court




                                              3

Case 3:21-mj-02087-HBG Document 3 Filed 05/13/21 Page 4 of 4 PageID #: 6
